DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Grounds of Objection/Specification
The disclosure is objected to because of the following informalities:
In section [0091], on line 4 thereof, note that “Lamb wave element can a different type” is not clear and it appears that “can” should be changed to  - - and - -.  
Appropriate correction is required.

New Grounds of Claim Objections
Claims 14-16 are objected to because of the following informalities:  
In claim 14, on line 3 thereof, in order to maintain consistent claim terminology it appears that “second of acoustic wave resonator” should be changed to either:  1)  - - second acoustic wave resonator - -  (i.e. by deleting “of”) which is consistent with the recitation at each of claim 14, lines 4-5 and lines 5-6; or  2)  - - second type of acoustic wave resonator - -  which is consistent with the recitation at claim 15, line 2.  It is believed that the first option is the intended meaning, but if the second option is chosen, i.e.  - - second type of acoustic wave resonator - -, then the same change should be made at claim 14, lines 4-5 and lines 5-6.  
Also in claim 14, at lines 8-9 thereof, “the acoustic wave filter coupled to the acoustic wave filter” is redundant so as to be confusing, and it appears that the line 8 second acoustic wave filter - -.
In claim 15, related to the first objection to claim 14 above, note that “the second type of acoustic wave resonator” does not have strict antecedent basis in the claim, and the Examiner suggests either selecting option 2) for the change to claim 14, or if selecting option 1) for the change to claim 14, then changing claim 15 by reordering the words to  - - the type of the second acoustic wave resonator - -.
In claim 16, on the third from last line thereof (i.e. the amendment page 7, line 2), to maintain consistent claim terminology note that “the second acoustic filter” should be  - - the second acoustic wave filter - -  (see claim 16, line 5).
Appropriate correction is required.

New Grounds of Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 6, 9-14, 22 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Matsumoto et al. U.S. 2007/0267942 (of record){Matsumoto hereinafter} in view of Iwaki et al. U.S. 9,742,377 {Iwaki hereinafter}.
Regarding claims 1, 6, and 9, Fig. 24 of Matsumoto discloses a wireless communication device as discussed in section 8 of the prior Office action portions of which are repeated here with new material underlined, comprising:  an acoustic wave filter 25 or 26 including an antenna port 160a and configured to filter a radio frequency signal propagating between the antenna port and a radio frequency port 160b or 160c, the acoustic wave filters having the ladder filter structure shown in Fig. 25 including resonators of any of the previous embodiments (see section [0107], which are Lamb wave resonators (see e.g. Figs. 1-3 and section [0050], etc. from the prior Office action); and Matsumoto explicitly discloses using the Lamb wave resonator as just “at least one” of the resonators of a single ladder filter while the other remaining plural resonators of the same ladder filter are a second acoustic wave resonator of a different type than the Lamb wave resonator, and the second acoustic wave resonator is one of a film bulk acoustic wave resonator (FBAR) or a surface acoustic wave (SAW) resonator {see all of section [0109], especially lines 5-9 thereof}.  
Regarding claims 12 and 13, the section 8 of the prior Office action.

Regarding claim 14, one of the Matsumoto filters (Fig. 25) is “an acoustic wave filter” e.g. 25, and the other is the “second acoustic wave filter” 26 coupled to the acoustic wave filter 25 at a common node of a multiplexer (e.g. the common node being the black dot to the right of antenna terminal 160a in Fig. 25.  See also Fig. 24 which shows the antenna.
However, Matsumoto does not disclose “a loop circuit in parallel with the acoustic wave filter between the radio frequency port and the antenna port” and “including a Lamb wave element, and the loop circuit configured to generate an anti-phase signal to a target signal at a particular frequency” as per claim 1, and “an attenuation element” coupling the Lamb wave element to the acoustic wave filter as per claim 14, or the coupling in parallel with one filter or across both filters as per claims 22 and 23.
Iwaki Fig. 8B is considered to be virtually the same as Applicants’ Fig. 1B;  Iwaki Fig. 8A is equivalent to the left half of Applicants’ Fig. 13; and Iwaki Fig. 14 is equivalent to Applicants’ Fig. 19.  Since the structures are the same, this is considered as strong evidence that the structures of Iwaki are capable of the same functions, being functioning as a Lamb wave element.  Hence, Iwaki discloses in Figs. 8A-B a modification of a first embodiment (see e.g. col. 7, lines 9-12) that is shown in Figs. 1-3, including a loop circuit in parallel with an acoustic wave filter between an antenna port and a radio frequency RX or TX port (Ant and Rx in Fig. 16), the loop circuit including an acoustic wave element that is identified as a laterally coupled resonator 50 (see also e.g. Fig. 1), that is, it uses lateral mode coupling waves as opposed to the bulk acoustic wave (BAW) resonators S1-S4, P1-P3 which use a thickness longitudinal mode wave 
Regarding claims 22 and 23, Iwaki also discloses that the loop circuit may be coupled in parallel with the acoustic wave filter (see e.g. Fig. 8A and Figs. 5B and 16) or may be coupled across both filters from TX to RX (see Fig. 14 which is the same as Applicants’ Fig. 19).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the filter assembly of Matsumoto (see Figs. 24-25) by having coupled a loop circuit in parallel with either filter 25 or 26 as suggested by the exemplary teaching of Iwaki (see Figs. 8A-B, and 16), the loop circuit including a laterally coupled resonator 50 that due to the identical structures of Iwaki Fig. 8B and Applicants’ Fig. 1B, may already be a Lamb wave element, or would have been merely an obvious art recognized alternative type of acoustic wave used as a lateral coupled resonator wave well known by those of ordinary skill in the art and an attenuation element capacitor C1, C2, because such an obvious modification would have provided the benefits of cancellation of a signal in the frequency band, prevention .

Claims 16-18, 20 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Onda et al. U.S. 2013/0271238 (of record){Onda hereinafter} in view of Iwaki U.S. 9,742,377.
Regarding claims 16, 17 and 20, Onda discloses the invention as discussed in section 9 of the prior Office action portions of which are repeated below, that is an acoustic wave filter assembly (Fig. 1) comprising:  a first acoustic wave filter 101R that includes a Lamb wave resonator ER12 as shown in Fig. 4 (see also section [0115] and section [0123], especially the last sentence thereof) implemented on a substrate 120 of a die; and a second acoustic wave filter 101T having an acoustic wave resonator ER11 (see Fig. 4) implemented on the same substrate of the die, i.e. either the support substrate 101s or the main substrate body 120 (see sections [0123]-[0124]) as the Lamb wave resonator, the acoustic wave resonator being a different type of acoustic wave resonator than the Lamb wave resonator and being a film bulk acoustic wave resonator/FBAR (ibid. section [0123], the last sentence thereof), wherein the first and second acoustic wave filters 101R and 101T are coupled together at common node 102  (see Fig. 1) of a multiplexer that is a duplexer.
Regarding claim 18, the Lamb wave resonator ER12 includes a piezoelectric layer 143 that includes the same material of aluminum nitride (AlN) as a piezoelectric 
However, Onda does not disclose the recited “loop circuit including a Lamb wave element and an attenuation element” that is a capacitor (claim 21) or the function “to improve isolation associated with the multiplexer”.
Iwaki discloses such a loop circuit with a laterally coupled resonator 50 that would have obviously included a Lamb wave element as merely a well known art recognized alternative laterally coupled acoustic wave as previously discussed that coupled to the filter by attenuation elements that are capacitors C1, C2 and that is configured to “improve isolation” (see Iwaki col. 7, lines 4-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the filter assembly of Onda by having coupled a loop circuit to the second acoustic wave filter 101T formed by FBARs, in view of the explicit suggestion by Iwaki to do so (see e.g. Fig. 8B), in order to improve isolation as also explicitly suggested by Iwaki (see col. 7, lines 4-8), wherein such a benefit to be achieved would have motivated one of ordinary skill in the art to have made the modification.

Claims 1-6, 8, 10-15, 22 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Irieda et al. U.S. 2017/0359050 (of record){Irieda hereinafter} in view of Iwaki U.S. 9,742,377.
Irieda discloses the invention as discussed in section 12 of the prior Office action some of which is repeated below for refresher, comprising an acoustic wave filter (see e.g. Fig. 
Regarding the other dependent claims see the prior rejection in the prior Office action.
Regarding claim 14 the filter of Fig. 14A is “an acoustic wave filter” being one of the filters of the duplexer and the other filter is the “second acoustic wave filter” coupled to the acoustic wave filter at a common node of a multiplexer that is a duplexer.
However, Irieda does not disclose a loop circuit having an attenuation element generating an anti-phase signal.
Iwaki discloses such a loop circuit as already discussed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the filter assembly and wireless device of Irieda (i.e. duplexer Fig. 19 using a filter such as Fig. 14A where the resonator 20 is a FBAR and the LC resonator 22 is instead a Lamb wave resonator 24a as in Fig. 12 as discussed in the prior Office action) by having added a loop circuit as explicitly .

Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the independent claims and the prior rejections have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
That is, the subject matter challenged in the arguments is the newly recited subject matter of a loop circuit, and a new reference to Iwaki is relied upon for the teaching of this subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




bs 								/BARBARA SUMMONS/May 21, 2021                                                                Primary Examiner, Art Unit 2843